Stephen L. Oppenheim Esq. Village Attorney, Monticello
You have asked whether the Village of Monticello may transfer ownership of an abandoned vehicle which is in operable condition to a local garage where the vehicle was towed by village police. The unsatisfied storage charges exceed the value of the vehicle.
You have indicated that the village police found an abandoned vehicle and towed it to a local garage. The owner of the vehicle could not be ascertained, and after proper inquiries, ownership has vested in the village under section 1224 of the Vehicle and Traffic Law. The value of the vehicle exceeds $250. However, the storage charges now exceed the value of the vehicle.
Section 1224 of the Vehicle and Traffic Law sets forth the procedures for the disposition of abandoned vehicles. (See also, 15A NYCRR Art 8, §§ 18.1 — 18.8.) A vehicle that is worth more than $250 and is "suitable for operation on the public highways" must be sold at public auction to the highest bidder or converted for the use of the municipality under § 1224 (6). The village may then use the proceeds of the sale to pay the storage charges.
We conclude that the Village of Monticello may not transfer ownership of an abandoned vehicle which is in operable condition to the garage where it is stored even though the storage charges exceed the value of the vehicle. (By "operable condition" we mean that after repair it will be "suitable for operation on the public highways". Compare Vehicle and Traffic Law, § 1224[5][a] with § 1224 [5] [b].)